Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of claim amendments and arguments filed on 05/04/2022 is acknowledged. Claims 1-4, 6-12 and 16 are currently pending. Claims 1-4 and 6-9 were previously examined for patentability.
Claim 10-12 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2021.
Claims 1-4 and 6-9 are the subject of this Final Office Action.

The amendment to the Abstract did not overcome the Specification Objection. The invention is drawn to a synthetic process and the abstract fails to state the reaction, reagents and process conditions for the synthetic process. To overcome this objection Applicant is advised to include the subject matter of claim 1 in the abstract.
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
The abstract of the disclosure is objected to because the invention is drawn to a synthetic process and the abstract fails to state the reaction, reagents and process conditions for the preparation of 1-chloro-2-(1- chlorocyclopropyl)-3-(2-chlorophenyl)propan-2-ol, 2-(1-chlorocyclopropyl)-2-[(2- chlorophenyl)methyl]oxirane, or a mixture thereof,.  Correction is required.  See MPEP § 608.01(b). The

Note: For the prior art rejections of claims 6-9 the examiner interprets that “reacting 2-chlorobenzyl halide” includes reacting a Grignard reagent of 2-chlorobenzyl halide. This interpretation is given for the purpose of a compact prosecution and is guided by the examples in the instant specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 remain rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 107628928 (machine English translation provided by the examiner).
	CN 107628928 discloses the reaction of ortho-chlorobenzyl chloride with Mg to produce a Grignard reagent, followed by its reaction with 2-chloro-1-(1-chloro-cyclopropyl)-ethanone:
 
    PNG
    media_image1.png
    137
    281
    media_image1.png
    Greyscale
, in a mixture of ether solvent and toluene, preferably 2-methyltetrahydrofuran and toluene, to produce 2-(1-chloro-cyclopropane-1-yl)-3-chloro-1-(2-chloro-phenyl)-2-propanol (see page 2, Summary of the Invention, and particularly lines 21-22). The prior art discloses that 2-(1-chloro-cyclopropane-1-yl)-3-chloro-1-(2-chloro-phenyl)-2-propanol is an intermediate for the synthesis of prothioconazole (1st and 2nd paragraphs of page 1). The reaction temperature is controlled to 20-25°C. See at least Examples 1-3. 
	Applicant’s arguments have been considered but were found unpersuasive. Applicant argues that the Changzhi reference does not disclose a solvent system including 2-methyl tetrahydrofuran (2-Me THF) because it discloses that either an ether solvent or a mixture of an ether solvent and toluene can be used and that the ether solvent includes THF, 2-Me-THF, etc. It is noted that Applicants are describing that the Changzhi reference discloses the very same solvent system including 2-methyl tetrahydrofuran (2-Me THF). As the examiner explained in the rejection above, the reference teaches the use of a mixture of, preferably 2-methyltetrahydrofuran and toluene, and further, as stated by Applicant at page 6 of the arguments: 

    PNG
    media_image2.png
    60
    620
    media_image2.png
    Greyscale
. It is irrelevant if Changzhi teaches that THF can also be used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (Synthesis of Prothioconazole, Nongyao, 48(3), 172-173, 201; 2009), in view of CN 107628928 (machine English translation provided by the examiner) and Rosen (US 5,099,040), and further evidenced by Arnett (J. Am. Chem. Soc., 1965, 87 (7), pp 1541-1553).
Determining the scope and contents of the prior art
Wang teaches the synthesis of prothioconazole as follows:

    PNG
    media_image3.png
    137
    583
    media_image3.png
    Greyscale
. The first step was performed in ethyl ether as solvent.

CN 107628928, as in the anticipatory rejection above, discloses the first step of the reaction of Wang:
 
    PNG
    media_image1.png
    137
    281
    media_image1.png
    Greyscale
, in a mixture of, preferably, 2-methyltetrahydrofuran and toluene as solvents at reaction temperature of 20-25°C. See page 2, Summary of the Invention, and particularly lines 21-22) CN 107628928 teaches that the synthesized compound 
    PNG
    media_image4.png
    110
    103
    media_image4.png
    Greyscale
 is an intermediate for the preparation of prothioconazole.

Rosen teaches the improvement in yield, purity and scalability for the first step of the prothioconazole reaction:
    PNG
    media_image1.png
    137
    281
    media_image1.png
    Greyscale
, by using as solvent a mixture of toluene and tetrahydrofuran. See whole document, particularly column 2, lines 15-65.
Ascertaining the differences between the prior art and the claims at issue.
The difference between the process of the prior art Wang and the process of claims 6-9 is the solvent used at the first step in the Grignard reaction. This is ethyl ether vs. a mixture of 2-methyltetrahydrofuran and toluene.
Finding of prima facie obviousness – rationale and motivation (MPEP § 2142-2413)
The level of ordinary skill in the art is high. Someone performing these reactions would be trained in organic chemistry and would recognize that various solvents have been taught/suggested for the first step of the prothioconazole preparation of Wang.  
The artisan knew that “the most powerful means for influencing rates and yields of many reactions is through solvent variation” (Arnett). Different solvents may have a different effect on solubility, stability and reaction rates and choosing the appropriate solvent allows for thermodynamic and kinetic control over a chemical reaction. One of ordinary skill would have been motivated to optimize the process of Wang by using/testing different solvents in the first step, in search of improving the rates and yields of the synthetic process. Moreover, one of ordinary skill in the art would have known that a mixture of 2-methyltetrahydrofuran and toluene was a promising solvent for the first step of Wang since CN 107628928 suggested it and, further, Rosen showed high success with a mixture of tetrahydrofuran and toluene. The secondary references provided a high expectation of success in using the solvent mixture of 2-methyltetrahydrofuran/ toluene at the first step of Wang’s process.
Pursuant to the Supreme  Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B)  and (G) apply in this case:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
            (G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Applicant’s arguments have been considered but were found unpersuasive. Applicant argues the same reasons as argued for the 102 rejection above. Applicant additionally argues that in the claimed process a 2-Me-THF solvent system is used to overcome the problem of dimer side-product formation and that Changzhi solved the same problem in a different way. However, the Changzhi reference taught the use of a solvent system including 2-methyl tetrahydrofuran (2-Me THF) and toluene as claimed, even if no particular example was made. It is irrelevant if Changzhi teaches that THF can also be used.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Lack of Written Description rejection.
Applicants claim a process comprising reacting 2-chlorobenzyl halide with 1-chloro-1-chloroacetylcyclopropane for preparing 1-chloro-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)propan-2-ol, and prothioconazole. The claimed process has not been described in the specification.
The instant specification describes the reaction of the Grignard reagent 2-chlorobenzyl magnesium chloride, with 1-chloro-1-chloroacetylcyclopropane. The Grignard reagent 2-chlorobenzyl magnesium chloride is not 2-chlorobenzyl halide of the claims, and these have different reactive properties. The 2-chlorobenzyl halide of the claims is electron deficient at the benzylic carbon. One of ordinary skill knows that the benzylic carbon of 2-chlorobenzyl halide will not react as a nucleophile (as required) with the ketone of 1-chloro-1-chloroacetylcyclopropane.  The specification does not describe how to do what is currently claimed. 
  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the whole genus claimed.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant’s argue that claim 1 was amended and that this overcomes the above rejection. In response, claims 6-9 are independent from claim 1 and therefore, the amendment to claim 1 does not carry over to claims 6-9.

	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the reagents/proper reactant to obtain what is claimed. The 2-chlorobenzyl halide of the claims is electron deficient at the benzylic carbon. One of ordinary skill knows that the benzylic carbon of 2-chlorobenzyl halide will not react as a nucleophile with the ketone of 1-chloro-1-chloroacetylcyclopropane to produce what is claimed. Throughout the disclosure applicants describe the use of a Grignard reagent 2-chlorobenzyl magnesium chloride, which is essential for the reaction to happen and to produce the claimed product. 
Applicant’s argue that claim 1 was amended and that this overcomes the above rejection. In response, claims 6-9 are independent from claim 1 and therefore, the amendment to claim 1 does not carry over to claims 6-9.

Conclusion
Claims 1-4 and 6-9 are rejected. No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626                                                                                                                                                                                             05/17/2022